In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiff Lisa Dieter, formerly known as Lisa Plotkin, appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), entered September 9, 2008, as granted the motion of nonparty Bruce G. Clark for an order authorizing him to disburse the proceeds of a settlement in this action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of nonparty Bruce G. Clark for an order authorizing him to disburse the proceeds of a settlement in this action in a specific manner. Contrary to the appellant’s contention, she validly waived any interest in the settlement proceeds of a prior related negligence action (see generally Golfo v Kycia Assoc., Inc., 45 AD3d 531, 532-533 [2007]), and, therefore, is precluded from having a credit therefor applied to the proceeds of the subject medical malpractice settlement. Rivera, J.P., Leventhal, Hall and Sgroi, JJ., concur.